178 N.W.2d 697 (1970)
STATE of Minnesota, Plaintiff,
v.
Larry MORGAN, Michael Hanson, Gerald Simonson, James Horton, Defendants.
Nos. 42018-42021.
Supreme Court of Minnesota.
June 26, 1970.
*698 Douglas Head, Atty. Gen., Darrell C. Hill, Sp. Asst. Atty. Gen., St. Paul, Robert C. Tuveson, County Atty., Albert Lea, for plaintiff.
Keith & Healy, Rochester, for Morgan and Simonson.
Peterson, Peterson & Peterson, and Thomas Allen, Albert Lea, for Hanson and Horton.
Heard before KNUTSON, C. J., and ROGOSHESKE, SHERAN, PETERSON, and FRANK T. GALLAGHER, JJ.

OPINION
SHERAN, Justice.
In criminal proceedings in the district court the Honorable Daniel F. Foley certified a question of law involved in these cases as important and doubtful, requiring consideration of the problem by this court. Minn.St. 632.10.
The question posed is whether a person can be convicted of violating § 618.02 when found in possession of a quantity of marijuana so minimal in amount as to be unusable.
The answer to the question certified is to be found in our decision of State v. Resnick, Minn., 177 N.W.2d 418, where we held that a conviction for violating § 618.02 based upon evidence of possession of a quantity of marijuana so minimal as to be unusable for any purpose having narcotic effect could not be sustained.
The case is remanded to the district court for further proceedings.
Remanded.